Citation Nr: 0711038	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for service 
connected disc narrowing at C3-4 and C4-5, with bulging at 
C4-5, currently evaluated at 40 percent.

2.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to March 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

A July 1996 RO rating decision granted service connection for 
herniated disc at 
C4-5 with muscle spasm and headaches, and assigned the 
disability a 20 percent rating, effective March 9, 1996.  
After a March 1998 remand by the Board, the RO increased the 
veteran's rating to 40 percent in September 1998, 
reclassifying his disability as disc narrowing at C3-4 and 
C4-5, with disc bulging at C4-5, effective March 9, 1996.  
The RO also, per the Board's remand instructions, separately 
assigned a noncompensable (zero percent) evaluation for the 
veteran's service-connected headaches, effective March 9, 
1996.  

A May 2002 rating decision reduced the veteran's evaluation 
for the cervical spine disability to 20 percent.  The veteran 
perfected an appeal, and a December 2004 Board decision 
restored the veteran's 40 percent evaluation.  This decision 
also remanded the claim for additional development and VCAA 
compliance.  Substantial compliance being completed, the case 
has been returned to the Board. 

In July 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge in 
Washington, DC.  A transcript of that hearing has been 
associated with the claims file.  



FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
severe limitation of motion, and mild radiculopathy; but is 
not manifested by pronounced intervertebral disc syndrome 
(IDS) of the cervical spine or unfavorable ankylosis of the 
spine and has not resulted in incapacitating episodes of IDS 
requiring prescribed bed rest.

2.  The veteran's headaches are manifest by on-going pain, 
and not by prostrating attacks. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
40 percent for disc narrowing at C3-4 and C4-5, with bulging 
at C4-5, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2002), Diagnostic Code 5290, 5293 (2003), Diagnostic 
Code 5237, 5243, 8516 (2006).

2.  The criteria for an initial compensable evaluation for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

A December 2004 Board decision remanded this claim to the RO, 
in part, to issue the veteran proper VCAA notice.  VA advised 
the veteran of the essential elements of the VCAA in a 
December 2004 letter, which was issued after initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  It also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

As noted above, the December 2004 VCAA letter was issued 
after the initial determination of the claim on appeal; 
however, any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently 
readjudicated by the RO in January 2006, when the RO issued a 
supplemental statement of the case.  For these reasons, the 
veteran has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard, supra.  The veteran was awarded 
service connection for disc narrowing at C3-4 and C4-5, with 
bulging at C4-5, and for headaches; therefore, the first 
three elements are not in dispute.  The veteran is appealing 
the fourth element, demonstrating that he has actual 
knowledge of this element.  Finally, the veteran's effective 
date is the day following the date of his discharge from 
service, the earliest effective date possible for his claim; 
therefore, that issue is moot.  See 38 U.S.C.A. § 5110(b)(1).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  VA examinations were provided in connection with 
these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Increased Rating

At the veteran's December 2004 Board hearing, he testified 
that he experiences numbness and tingling in his upper 
extremities, and that he is in continuous pain.  He further 
testified that he experiences episodes of symptoms.  These 
episodes involve pain, inflammation, headaches and sometimes 
slight blurriness.  Since 1998, these episodes have increased 
from one week a month to approximately three weeks a month.  
The veteran also testified that occasionally his hand will 
tighten up and that he has been given Cortisone shots because 
of this.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
disc narrowing at C3-4 and C4-5, with bulging at C4-5, and 
service connection for headaches.  These matters therefore 
are to be distinguished from situations in which a claim for 
an increased rating of a disability has been filed after a 
grant of service connection.  The Court has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability on the facts shown 
to exist during separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Disc narrowing at C3-4 and C4-5, with bulging at C4-5

The veteran asserts that he warrants a higher evaluation for 
his service-connected disc narrowing at C3-4 and C4-5, with 
bulging at C4-5, currently evaluated at 40 percent.

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5290, in effect 
before September 26, 2003, the highest rating allowable, 
30 percent, will be awarded upon evidence of severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).

Under the provisions of Diagnostic Code 5287, in effect 
before September 26, 2003, a 40 percent evaluation will be 
awarded upon evidence of unfavorable ankylosis of the 
cervical spine.  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a 40 percent rating requires evidence 
of intervertebral disc disease which is severely disabling 
with recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 
60 percent, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts:   

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).  

Also according to the new law, Diagnostic Codes 5235 through 
5243, including Diagnostic Code 5237 (lumbosacral or cervical 
strain) and Diagnostic Code 5243 (intervertebral disc 
syndrome), are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:   

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in 
effect from September 26, 2003).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 40 percent.  

In considering the pre-September 2002 criteria, in order for 
the veteran to warrant an evaluation in excess of 40 percent, 
his disability would need to be evaluated under 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (maximum evaluation is 
60 percent).  However, to warrant the 60 percent evaluation, 
the veteran would have to have evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  See id.  The 
preponderance of the evidence is against a finding that the 
veteran has pronounced intervertebral disc disease with 
persistent symptoms.  

The competent medical evidence shows that the veteran has 
limited range of motion of his cervical spine, pain, muscle 
spasms, inflammation, and decreased sensation in his upper 
extremities.  There is no doubt that the veteran's symptoms 
show significant disability; however, the preponderance of 
the evidence is against a finding that the veteran has 
pronounced IDS with persistent symptoms and little 
intermittent relief.  The veteran's symptoms are more closely 
associated with severe IDS with recurring attacks and 
intermittent relief, which is contemplated by the 40 percent 
evaluation for IDS under the former Diagnostic Code 5293.  
For example, at the veteran's July 2004 Board hearing, he 
testified that he gets episodes.  These episodes last about 
three weeks and involve pain, inflammation, headaches and 
sometimes slight blurriness (the veteran has a separate 
evaluation for his headaches).  He further testified that he 
gets these episodes approximately once a month and in some 
months more so than other months; more so in the colder part 
of the year where the symptoms also become a little more 
severe.  The veteran also testified that his hand has 
tightened up in the past and that he has received 3 or 4 
Cortisone shots since his discharge from the Army.  The 
medical picture presented by the veteran's testimony, and the 
medical evidence, shows that the veteran experiences 
recurring attacks, but also that he has intermittent relief; 
as opposed to persistent symptoms with little intermittent 
relief.  Therefore, the preponderance of the evidence is 
against a finding of an evaluation in excess of 40 percent 
under the former Diagnostic Code 5293.

Considering the pre-September 2003 criteria for limitation of 
motion of the cervical spine, the veteran would not be 
entitled to an evaluation in excess of 40 percent because the 
maximum evaluation under Diagnostic Codes 5290 is 30 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The 
veteran is also at the maximum evaluation warranted for 
ankylosis of the cervical spine.  

Considering the current Rating Schedule, the veteran could 
either be rated under Diagnostic Code 5243, or Diagnostic 
Code 5237, but not both.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, Note 6 (2006).  Under Diagnostic Code 5243; 
and under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003; the 
veteran would have to have incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
to warrant an evaluation in excess of 40 percent.  The 
November 2002 VA examination failed to show that the veteran 
experienced any incapacitating episodes.  The December 2005 
VA examination, the last examination of record, shows that 
the veteran has had no incapacitating episodes in the past 12 
months that required bed rest prescribed by a health care 
provider.  Therefore, the preponderance of the evidence is 
against a finding of an evaluation in excess of 40 percent 
under Diagnostic Code 5243 or the former Diagnostic Code 
5293, in effect from September 23, 2002 to September 25, 
2003.    

Considering the current Diagnostic Code 5237 dealing with 
cervical strain, the veteran would only warrant an evaluation 
of 30 percent.  While there is evidence of severe limitation 
of motion, the veteran does have some range of motion, and 
there is no medical evidence suggesting that the veteran has 
unfavorable ankylosis of the entire cervical spine.  
Therefore, the veteran does not warrant an evaluation in 
excess of 40 percent under Diagnostic Code 5237.  

The Board has considered the veteran's representative's 
argument that the veteran should be rated for severe 
limitation of motion of his cervical spine, pain, muscle 
spasm, and radiculopathy of the bilateral upper extremities.  
However, the Board concludes that rating the veteran's 
disabilities separately would not result in an initial 
evaluation in excess of 40 percent whether considered under 
the former criteria or the current criteria.

Prior to September 2003, the highest evaluation the veteran 
could have received for the limitation of motion in his 
cervical spine would be 30 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  As discussed above, the veteran 
would be evaluated at 30 percent for his limitation of motion 
under the current code.  Under both the past and current 
pertinent diagnostic codes, the veteran's limitation of 
motion of his cervical spine would be evaluated at 
30 percent.   

Paralysis of the ulnar nerve is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2006).  This section has not 
changed since the veteran filed his original claim.  Under 
that section, moderate incomplete paralysis of the ulnar 
nerve is evaluated at 30 percent.  Mild incomplete paralysis 
of the ulnar nerve is evaluated at 10 percent.  

The words "mild," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.  

The preponderance of the competent medical evidence shows 
that the veteran experiences decreased sensation, tingling, 
and numbness.  For example, the December 2005 VA examiner 
noted that there was associated sensory decrease to light 
touch, but not to pinprick, vibration, or proprioception; and 
a January 2004 examination by a private physician shows that 
the veteran normally has tingling and numbness in the right 
fourth and fifth fingers in the ulnar distribution.  The 
Board associates these symptoms with mild incomplete 
paralysis, rather than moderate.  There is evidence showing 
that the veteran has at times experienced symptoms in both 
his left and right upper extremities.  As such, he could 
possibly receive a separate 10 percent evaluation for each 
extremity.  See 38 C.F.R. § 4.124a, note proceeding 
Diagnostic Code 8510.        

If the veteran was rated for the limitation of motion of his 
cervical spine, and for mild incomplete paralysis of both the 
left and right upper extremity, the combined rating would not 
be in excess of 40 percent.  See 38 C.F.R. § 4.25, Table I 
(30 percent evaluation combined with two 10 percent 
evaluations equals 43 percent which is rounded down to a 
40 percent evaluation).

The criteria for entitlement to an initial evaluation in 
excess of 40 percent for the veteran's service-connected disc 
narrowing at C3-4 and C4-5, with bulging at C4-5, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002), 
Diagnostic Code 5290, 5293 (2003), Diagnostic Code 5237, 
5243, 8516 (2006).

B. Headaches

The veteran asserts that his service-connected headaches 
should be given a compensable initial evaluation.  

The applicable rating criteria for headaches is 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, 
a 10 percent evaluation is assigned for, migraine headaches, 
with characteristic prostrating attacks averaging one in 2 
months over the last several months.  A noncompensable 
evaluation is assigned for, migraine headaches, with less 
frequent attacks.  

The Board has carefully reviewed the evidence and finds that 
the preponderance of the evidence is against an initial 
compensable evaluation for headaches.  The medical evidence 
shows that the veteran suffers from severe headaches.  A 
December 2005 VA examination shows that the veteran has daily 
headaches.  The examiner noted that the veteran described on-
going pain, and did not describe any prostrating attacks.  
Similarly, the other examinations of record fail to 
demonstrate the presence of prostrating attacks.  The 
criteria for entitlement to a compensable disability rating 
for the veteran's service-connected headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants a 
higher rating for each of his service-connected disabilities; 
the Board finds that the preponderance of the evidence does 
not support his contentions, for all the reasons stated 
above.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against an 
initial evaluation in excess of 40 percent for disc narrowing 
at C3-4 and C4-5, with bulging at C4-5; and against an 
initial compensable evaluation for headaches; and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  In view 
of the denial of entitlement to an increased evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 40 percent evaluation for disc 
narrowing at C3-4 and C4-5, with bulging at 
C4-5, and a noncompensable evaluation for headaches, are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disabilities are not exceptional or unusual 
such as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to a higher initial evaluation for service-
connected disc narrowing at C3-4 and C4-5, with bulging at 
C4-5, currently evaluated at 40 percent, is denied.

Entitlement to an initial compensable evaluation for 
headaches is denied.




____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


